725 N.W.2d 666 (2007)
James D. AZZAR, Plaintiff-Appellant, and
Processing Solutions, Limited, Plaintiff,
v.
CITY OF GRAND RAPIDS, Defendant-Appellee, and
Bernard C. Schaefer, and Robert J. Kruis, Defendants.
Docket No. 130310. COA No. 260438.
Supreme Court of Michigan.
January 19, 2007.
On order of the Court, leave to appeal having been granted and the briefs and oral arguments of the parties having been considered by the Court, we VACATE our order of May 4, 2006. The application for leave to appeal the September 22, 2005 judgment of the Court of Appeals is DENIED, because we are no longer persuaded that the questions presented should be reviewed by this Court.